TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 12, 2015



                                      NO. 03-13-00702-CV


                            The Travis County Attorney, Appellant

                                                 v.

                                          L. C., Appellee




         APPEAL FROM THE 299TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
          REVERSED AND REMANDED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order signed by the trial court on May 1, 2013. Having reviewed the

record and the parties’ arguments, the Court holds that there was reversible error in the court’s

order. Therefore, the Court reverses the trial court’s order and remands the case to the trial court

for further proceedings consistent with the Court’s opinion. The appellee shall pay all costs

relating to this appeal, both in this Court and the court below.